Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT is made as of May 1, 2003, by and between DR. BRIAN
DICKSON, a resident of the Commonwealth of Pennsylvania (the “Employee”), and
COVALENT GROUP, INC., a corporation organized and existing under the laws of the
State of Delaware (the “Company”).

 

In consideration of the mutual covenants and obligations contained herein, and
intending to be legally bound, the parties, subject to the terms and conditions
set forth herein, agree as follows:

 

1. Employment and Term. Subject to Section 7, the Company agrees to employ the
Employee and the Employee hereby accepts employment with the Company as its
Chief Medical Officer (the “Position”), for the six (6) month period beginning
May 1, 2003 and ending October 31, 2003 (the “Term”). The Term shall not extend
unless both parties agree to such extension in a writing signed by both parties.

 

2. Duties. During the Term, the Employee shall serve the Company faithfully and
to the best of his ability and shall devote at least Five Hundred Hours (500)
during the Term to the performance of the duties required by or appropriate for
the Position, which duties shall include: support of client regulatory filings;
revision of the Investigator’s Brochure; revision of the Integrated Summary of
Safety and Clinical Study Reports; medical monitoring and consulting; and
strategic technology evaluation; and such other and further tasks as the
President and Chief Executive Officer may reasonably request. The Position shall
report directly to the President and Chief Executive Officer.

 

3. Compensation. The Company shall pay the Employee, and the Employee hereby
agrees to accept, as compensation for all services rendered hereunder and for
the Employee’s covenant not to compete as provided for in Section 6 hereof, the
compensation set forth in this Section 3.

 

a. Salary. The Company shall pay the Employee One Hundred Fifty Thousand Dollars
($150,000.00) (the “Base Salary”) during the Term. The Base Salary shall be
inclusive of all applicable income, social security and other taxes and charges
that are required by law to be withheld by the Company, or are requested to be
withheld by the Employee. The Base Salary shall be withheld and paid in
accordance with the Company’s normal payroll practice in effect from time to
time.

 

b. Stock Options. All stock options outstanding as of October 31, 2003, shall
become fully vested on that date provided that the Employee remains employed
throughout the Term. Exercise of stock options shall be governed by the stock
options plans pursuant to which such options were granted.

 

c. Forgivable Loan. The terms and conditions of the Employee’s forgivable loan,
as outlined in the Employee’s employment letter dated November 21, 2001, shall
remain in full



--------------------------------------------------------------------------------

force and effect throughout the Term. If the Employee were to remain employed
throughout the Term, the remaining principal balance would be approximately
$833.33.

 

d. Fringe Benefits. The Employee shall be entitled to participate through
October 31, 2003 in the Company’s benefit programs for full-time employees
provided the Employee remains employed by the Company pursuant to the terms of
this Employment Agreement.

 

e. Reimbursement of Expenses. The Employee shall be reimbursed for all normal
items of travel and entertainment and miscellaneous expenses reasonably incurred
by the Employee on behalf of the Company, provided that such expenses are
documented and submitted to the Company all in accordance with the reimbursement
policies of the Company as in effect from time to time.

 

4. Confidentiality. The Employee recognizes and acknowledges that the
Proprietary Information (as hereinafter defined) is a valuable, proprietary and
unique asset of the Company. As a result, both during the Term and thereafter,
the Employee shall not, without the prior written consent of the Company, for
any reason either directly or indirectly divulge to any third-party or use for
the Employee’s own benefit, or for any purpose other than the exclusive benefit
of the Company, any confidential, proprietary, business and technical
information or trade secrets of the Company or of any subsidiary or affiliate of
the Company (the “Proprietary Information”) revealed, obtained or developed in
the course of the Employee’s employment with the Company. Proprietary
Information shall include, but shall not be limited to: any information relating
to methods of research; hardware and software configurations, computer codes or
instructions (including source and object code listings, program logic
algorithms, subroutines, modules or other subparts of computer programs and
related documentation, including program notation), computer inputs and outputs
(regardless of the media on which stored or located) and computer processing
systems, techniques, designs, architecture, and interfaces; the identities of,
the Company’s relationship with, the terms of contracts and agreements with, the
needs and requirements of, and the Company’s course of dealing with, the
Company’s actual and prospective customers, contractors and suppliers; and any
other materials prepared by the Employee in the course of the Employee’s
employment by the Company, or prepared by any other employee or contractor of
the Company for the Company or its customers, (including concepts, layouts, flow
charts, specifications, know-how, user or service manuals, plans, sketches,
blueprints, costs, business studies, business procedures, finances, marketing
data, methods, plans, personnel information, customer and vendor credit
information and any other materials that have not been made available to the
general public). Nothing contained herein shall restrict the Employee’s ability
to make such disclosures during the course of the Employee’s employment as may
be necessary or appropriate to the effective and efficient discharge of the
duties required by or appropriate for the Position or as such disclosures may be
required by law. Furthermore, nothing contained herein shall restrict the
Employee from divulging or using for the Employee’s own benefit or for any other
purpose any Proprietary Information that is readily available to the general
public so long as such information did not become available to the general
public as a direct or indirect result of the Employee’s breach of this Section
4. Failure by the Company to mark any of the Proprietary Information as
confidential or proprietary shall not affect its status as Proprietary
Information under the terms of this Agreement.

 

-2-



--------------------------------------------------------------------------------

5. Property.

 

a. All right, title and interest in and to Proprietary Information shall be and
remain the sole and exclusive property of the Company. During the Term, the
Employee shall not remove from the Company’s offices or premises any documents,
records, notebooks, files, correspondence, reports, memoranda or similar
materials of or containing Proprietary Information, or other materials or
property of any kind belonging to the Company unless necessary or appropriate in
accordance with the duties and responsibilities required by or appropriate for
the Position and, in the event that such materials or property are removed, all
of the foregoing shall be returned to their proper files or places of
safekeeping as promptly as possible after the removal shall serve its specific
purpose. The Employee shall not make, retain, remove and/or distribute any
copies of any of the foregoing for any reason whatsoever, except as may be
necessary in the discharge of the assigned duties, and shall not divulge to any
third person the nature of and/or contents of any of the foregoing or of any
other oral or written information to which the Employee may have access or with
which for any reason the Employee may become familiar, except as disclosure
shall be necessary in the performance of the duties; and upon the termination of
the Employee’s employment with the Company, the Employee shall return to the
Company all originals and copies of the foregoing then in the possession,
whether prepared by the Employee or by others.

 

6. Covenant not to Compete.

 

a. The Employee shall not, anywhere in the United States, during the Term and
for a period of six months (6) months thereafter (the “Restricted Period”), do
any of the following directly or indirectly without the prior written consent of
the Company in its sole discretion:

 

b. engage or participate in the business of providing, on a contract basis,
pharmaceutical research development and research management, the design and
management of clinical trials for pharmaceutical, biotechnology and medical
device business, the design and writing of clinical development reports and
programs and/or the management of the global regulatory submission process for
pharmaceutical, biotechnology and medical device products (the “Business”).

 

c. become interested (as owner, proprietor, promoter, stockholder, lender,
partner, co-venturer, director, officer, employee, agent, consultant or
otherwise) in any person, firm, corporation, association or other entity engaged
in any business that is competitive with the Business or of the business of any
subsidiary or affiliate of the Company as conducted during the Term, or become
interested in (as owner, stockholder, lender, partner, co-venturer, director,
officer, employee, agent, consultant or otherwise) any portion of the business
of any person, firm, corporation, association or other entity where such portion
of such business is competitive with the Business of the Company or the business
of any subsidiary or affiliate of the Company as conducted during the Term
(notwithstanding the foregoing, the Employee may hold not more than one percent
(1%) of the outstanding securities of any class of any publicly-traded
securities

 

-3-



--------------------------------------------------------------------------------

of a company that is engaged in business activity competitive with the Business
or the business of any of the Company’s subsidiaries or affiliates as conducted
during the Term);

 

d. solicit or call on for a purpose competitive with the Business, either
directly or indirectly, any (A) customer with whom the Company shall have dealt
at any time during the two (2) year period immediately preceding the termination
of the Employee’s employment hereunder, or (B) supplier or distributor with whom
the Company shall have dealt at any time during the two (2) year period
immediately preceding the termination of the Employee’s employment hereunder;

 

e. influence or attempt to influence any supplier, distributor, customer or
potential customer of the Company to terminate or modify any written or oral
agreement or course of dealing with the Company;

 

f. during the Term and for a period of one (1) year thereafter, influence or
attempt to influence any employee to terminate or modify any written or oral
employment relationship or agreement with the Company;

 

g. influence or attempt to influence any person either (A) to terminate or
modify the employment, consulting, agency, distributorship or other arrangement
with the Company, or (B) to employ or retain, or arrange to have any other
person or entity employ or retain, any person who has been employed or retained
by the Company as an employee, consultant, agent or distributor of the Company
at any time during the twelve (12) month period immediately preceding the
termination of the Employee’s employment hereunder.

 

h. The Employee hereby acknowledges that the limitations as to time, character
or nature and geographic scope placed on the Employee’s subsequent employment by
this Section 6 are reasonable and fair and will not prevent or materially impair
the Employee’s ability to earn a livelihood.

 

7. Termination of Employment. The Employee’s employment hereunder may be
terminated upon the occurrence of any one of the events described in this
Section 7 and upon expiration of the Term. Upon termination of the Employee’s
employment, the Employee shall be entitled only to such compensation and
benefits as described in this Section 7.

 

a. Termination for Cause.

 

i. The Company may terminate the Employee’s employment hereunder at any time for
“cause” upon written notice to the Employee. For purposes of this Agreement,
“cause” shall mean:

 

(1) any material breach by the Employee of any of his obligations under this
Agreement;

 

(2) failure by the Employee to perform satisfactorily the duties required by or
appropriate for the Position, as determined by the President and Chief Executive
Officer (excluding the Employee) in its discretion;

 

-4-



--------------------------------------------------------------------------------

(3) conduct of the Employee involving any type of disloyalty to the Company or
willful misconduct with respect to the Company, including without limitation
fraud, embezzlement, theft or proven dishonesty in the course of the employment,
or any attempt by the Employee to secure any personal profit related to the
Business and the business opportunities of the Company without the informed
prior approval of the Board of Directors;

 

(4) conviction of a felony;

 

(5) commission by the Employee of an intentional tort (i.e., assault, battery,
false imprisonment, intentional infliction of emotional distress, or conversion)
or an act involving moral turpitude or constituting fraud; or

 

(6) habitual alcohol or substance abuse or addiction.

 

ii. In the event of a termination of the Employee’s employment hereunder
pursuant to Section 7 a., the Employee shall be entitled to receive all accrued
but unpaid (as of the effective date of such termination) Base Salary and
benefits. All Base Salary and benefits and bonuses shall cease at the time of
such termination, subject to the terms of any benefit or compensation plan then
in force and applicable to the Employee. Except as specifically set forth in
this Section 7 a., the Company shall have no liability or obligation hereunder
by reason of such termination.

 

b. Termination Without Cause.

 

i. The Company may terminate the Employee’s employment hereunder at any time
during the Term, for any reason, without cause effective upon the date
designated by the Company upon written notice to the Employee.

 

8. In the event of a termination of the Employee’s employment hereunder pursuant
to Section 7 b., the Employee shall be entitled: to receive the Base Salary for
the Term; full vesting of stock options as set forth in paragraph 3.b.; and
amortization of the forgivable loan described in paragraph 3 c. through the
Term.

 

9. Successors and Assigns. The Company may assign its rights under this
Agreement. The Employee may not assign his rights under this Agreement.

 

10. Notice. Any notice hereunder by either party shall be given by personal
delivery or by sending such notice by certified mail, return-receipt requested,
or by overnight delivery with a reputable courier service, to the other party at
the Employee’s last known address according to the Company’s books and records
and to the Company at its principal place of business to the attention of the
Chief Financial Officer at such other address designated by notice in the manner
provided in this section.

 

11. Entire Agreement; Amendments. This Agreement contains the entire agreement
and understanding of the parties hereto relating to the subject matter hereof,
and merges and supersedes all prior and contemporaneous discussions, agreements
and understandings of every nature between the parties hereto relating to the
employment of the Employee with the Company, except that the terms of the
Employee’s Confidentiality Agreement shall remain in

 

-5-



--------------------------------------------------------------------------------

full force and effect. This Agreement may not be changed or modified, except by
an agreement in writing signed by each of the parties hereto.

 

12. Waiver. The waiver of the breach of any term or provision of this Agreement
shall not operate as or be construed to be a waiver of any other or subsequent
breach of this Agreement.

 

13. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the Commonwealth of Pennsylvania, without regard to the
principles of conflicts of laws of any jurisdiction.

 

14. Invalidity. If any provision of this Agreement shall be determined to be
void, invalid, unenforceable or illegal for any reason, then the validity and
enforceability of all of the remaining provisions hereof shall not be affected
thereby

 

15. Section Headings. The section headings in this Agreement are for convenience
only; they form no part of this Agreement and shall not affect its
interpretation.

 

16. Specific Enforcement; Extension of Period.

 

a. The Employee acknowledges that the restrictions contained in Sections 5 and 6
hereof are reasonable and necessary to protect the legitimate interests of the
Company and its affiliates and that the Company would not have entered into this
Agreement in the absence of such restrictions. The Employee also acknowledges
that any breach by the Employee of Sections 5 and 6 hereof will cause continuing
and irreparable injury to the Company for which monetary damages would not be an
adequate remedy. The Employee shall not, in any action or proceeding to enforce
any of the provisions of this Agreement, assert the claim or defense that an
adequate remedy at law exists. In the event of such breach by the Employee, the
Company shall have the right to enforce the provisions of Sections 5 and 6 of
this Agreement by seeking injunctive or other relief in any court, and this
Agreement shall not in any way limit remedies of law or in equity otherwise
available to the Company

 

b. The periods of time set forth in Sections 6 hereof shall not include, and
shall be deemed extended by, any time required for litigation to enforce the
relevant covenant periods, provided that the Company is successful on the merits
in any such litigation. The “time required for litigation” is herein defined to
mean the period of time commencing on the earlier of the Employee’s first breach
of such covenants or the service of process upon the Employee and ending on the
expiration of all appeals related to such litigation.

 

17. Consent to Suit. In the case of any dispute under or in connection with this
Agreement, the Employee may only bring suit against the Company in the Chester
County Court of Common Pleas or in the United States District Court for the
Eastern District of Pennsylvania. The Employee hereby consents to the
jurisdiction and venue of the courts of the Commonwealth of Pennsylvania and for
the Federal District Court for such geographic location, provided that such
Federal Court has subject matter jurisdiction over such dispute, and the
Employee hereby waives any claim the Employee may have at any time as to forum
non conveniens with respect to such venue. The Company shall have the right to
institute any legal action arising out of or relating to this Agreement in any
appropriate court and in any jurisdiction. Any judgment entered against either
of the parties in any proceeding hereunder may be entered and enforced by any
court of

 

-6-



--------------------------------------------------------------------------------

competent jurisdiction. If an action at law or in equity is necessary to enforce
or interpret the terms of this Agreement, then the Company shall be entitled to
recover, in addition to any other relief, reasonable attorneys’ fees, costs and
disbursements.

 

18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which together shall be
deemed to be one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on the
day and year first written above.

 

 

COVALENT GROUP, INC.

By:

 

/s/    KENNETH M. BOROW, M.D.      

--------------------------------------------------------------------------------

   

Kenneth M. Borow, M.D.

President and Chief Executive Officer

         

/s/    BRIAN DICKSON, M.D.

--------------------------------------------------------------------------------

    Brian Dickson, M.D.

 

 

 

 

-8-